, start or HAwA:Y

l" 1
/"'
"J
.L
{-1
UJ
C.¢
"\
73
fill
p/
['J
@
K.)
C
Y
*“j
f )
w
s
l
l `]

OFFlCE OF DlSClPLlNARY COUNSEL, PetitiOner,

vs :W
FM
STEVEN B. SONGSTRD, Respondent. §§

 

 

V?
33 §§
oa:s:NAr PRocEED:Ns


ORDER DENYING MOTlON TO STRIKE AND
GRANTING PETlTlON FOR THE lMMEDlATE SUSPENSlON 05
RESPONDENT STEVEN B. SONGSTAD
(By: Moon, C.J., Nakayama, Acoba, Duffy and Recktenwald, JJ.)
Upon consideration of the record, it appears that (l)

Respondent Steven B. Songstad is the subject of an investigation
by Disciplinary Counsel, (2) on October l9, 2009, we entered an
order directing Respondent Songstad to show cause as to why he
should not be suspended, pursuant to Rule 2.l2A of the Rules of
the Supreme Court of the State of Hawafi (RSCH), from the
practice of law for failing to cooperate with Disciplinary
Counsel’s investigation, (3) on October 24, 2009, Respondent
Songstad was duly served with our October l9, 2009 order to show
cause, (4) on November l3, 2009, we granted Respondent Songstad’s
late motion for extension of time in part, and allowed Respondent
Songstad to file a response to our October l9, 2009 order by
November 20, 2009, (5) the courts were closed on Friday,
November 20, 2009, (6) on Monday, November 23, 2009, Respondent
Songstad filed a timely response to our 0ctober l9, 2009 order,
(7) on December l2, 2009, the Office of Disciplinary Counsel
moved to strike Respondent Songstad's November 23, 2009 response;
and (8) on December 8, 2009, Respondent Songstad filed a reply to

the Office of Disciplinary Counsel's motion to strike Respondent

Songstad’s response. we have carefully reviewed the record and
conclude that the record with respect to the lCA/Goings Matter is
insufficient to reach a conclusion, but with regard to the other
matters we conclude Respondent Songstad has not shown that he has
cooperated with Counsel’s investigation and has not shown good
cause for his failure to do so. Therefore,

IT lS HEREBY ORDERED that, pursuant to RSCH 2.l2A,
Respondent Steven B. Songstad is suspended from the practice of
law in this jurisdiction, effective immediately.

lT lS FURTHER ORDERED that Respondent Songstad may move
this court for reinstatement upon evidence, by affidavit and/or
exhibit, of full compliance with the Office of Disciplinary
Counsel’s requests for information. The Office of Disciplinary
Counsel shall respond to any such motion in accordance with Rule
27 of HawaiE Rules of Appellate Procedure.

lT IS FINALLY ORDERED that the Office of Disciplinary
Counsel’s motion to strike Respondent Songstad’s November 23,
2009 memorandum in opposition is denied.

DATED: Honolulu, Hawai‘i, January l4, 2010.